 

 
April 6, 2009



Nu Horizons Electronics Corp.
70 Maxess Road
Melville, New York 11747


Ladies and Gentlemen:


I hereby surrender to Nu Horizons Electronics Corp.  (the "Company") my options
to purchase 150,000 shares of common stock of the Company that were granted to
me under the Company's 2000 Key Employee Stock Option Plan pursuant to the Stock
Option Grant Agreement, dated as of May 24, 2002, between the Company and me.
This surrender does not affect any other option or restricted stock award that
may have been made to me at any other time.


I hereby acknowledge and agree that I will have no rights to or interest in the
surrendered options effective as of the date hereof. I further acknowledge and
agree that I will receive nothing in return for this surrender and was promised
nothing in return, such as future equity grants to replace the forfeited
options.
 

 
Very truly yours,
     
/s/ Arthur Nadata
 
Arthur Nadata



AGREED:


NU HORIZONS ELECTRONICS CORP.
 
/s/ Richard Schuster
 

 

--------------------------------------------------------------------------------

